 1     BITA RAHEBI (CA SBN 209351)
       BRahebi@mofo.com
 2     ROSE S. LEE (CA SBN 294658)
       RoseLee@mofo.com
 3     MORRISON & FOERSTER LLP
       707 Wilshire Boulevard
 4     Los Angeles, California 90017-3543
       Telephone: 213.892.5200
 5     Facsimile: 213.892.5454

 6     RICHARD S.J. HUNG (CA SBN 197425)
       RHung@mofo.com
 7     MORRISON & FOERSTER LLP
       425 Market Street
 8     San Francisco, California 94105-2482
       Telephone: 415.268.7000
 9     Facsimile: 415.268.7522

10     Attorneys for Defendant
       APPLE INC.
11
       [PLAINTIFF’S COUNSEL ON
12     SIGNATURE PAGE]

13
                                   UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15

16
       UUSI, LLC,                                           Case No.    18-cv-04637-JD
17
                              Plaintiff,                    JOINT NOTICE REGARDING
18                                                          FEDERAL CIRCUIT’S DECISION IN
               v.                                           SAMSUNG ELECS. CO., LTD. v. UUSI,
19                                                          LLC d/b/a NARTRON, NO. 18-1310
       APPLE INC.,                                          (FED. CIR. 2018)
20
                              Defendant.
21                                                          Judge:        Hon. James Donato

22

23

24

25

26

27

28

     JOINT NOTICE REGARDING FEDERAL CIRCUIT’S DECISION IN SAMSUNG V. UUSI D/B/A NARTRON
     CASE NO. 18-CV-04637-JD
                                                                                                1
      la-1421773
 1            Pursuant to the Court’s October 24, 2018 Order (ECF No. 68) staying this case pending

 2    the Federal Circuit’s decision in Samsung Elecs. Co., Ltd. v. UUSI, LLC d/b/a Nartron, IPR2016-

 3    00908, No. 18-1310 (Fed. Cir. 2018), Plaintiff UUSI, LLC d/b/a Nartron (“Nartron”) and

 4    Defendant Apple Inc. (collectively, “the Parties”), by and through their respective counsel,

 5    provide the following notice to the Court of the Federal Circuit’s decision:

 6            On June 18, 2019, the Federal Circuit issued a decision in Samsung Elecs. Co., Ltd. v.

 7    UUSI, LLC d/b/a Nartron, IPR2016-00908, No. 18-1310 (Fed. Cir. 2018), vacating the Patent

 8    Trial and Appeal Board’s decision in IPR2016-00908 and remanding for further proceedings

 9    consistent with the Federal Circuit’s opinion. A true and correct copy of the Federal Circuit’s

10    decision is attached hereto as Exhibit A.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT NOTICE REGARDING FEDERAL CIRCUIT’S DECISION IN SAMSUNG V. UUSI D/B/A NARTRON
     CASE NO. 18-CV-04637-JD
                                                                                                        2
      la-1421773
 1     Dated: July 15, 2019                      By: /s/ Bita Rahebi
                                                       BITA RAHEBI
 2
                                                       BITA RAHEBI (CA SBN 209351)
 3                                                     BRahebi@mofo.com
                                                       ROSE S. LEE (CA SBN 294658)
 4                                                     RoseLee@mofo.com
                                                       MORRISON & FOERSTER LLP
 5                                                     707 Wilshire Boulevard
                                                       Los Angeles, California 90017-3543
 6                                                     Telephone: 213.892.5200
                                                       Facsimile: 213.892.5454
 7
                                                       RICHARD S.J. HUNG (CA SBN 197425)
 8                                                     RHung@mofo.com
                                                       MORRISON & FOERSTER LLP
 9                                                     425 Market Street
                                                       San Francisco, California 94105-2482
10                                                     Telephone: 415.268.7000
                                                       Facsimile: 415.268.7522
11
                                                       Attorneys for Defendant
12                                                     APPLE INC.
13     Dated: July 15, 2019                      By: /s/ Lawrence M. Hadley
                                                       LAWRENCE M. HADLEY
14
                                                       Glaser Weil Fink Howard Avchen &
15
                                                       Shapiro LLP
16                                                     LAWRENCE M. HADLEY (SBN 157728)
                                                       LHadley@glaserweil.com
17                                                     10250 Constellation Blvd., 19th Floor
                                                       Los Angeles, California 90067
18                                                     T: (310) 282-6235; F: (310) 785-3535

19                                                     Attorneys for Plaintiff,
                                                       UUSI, LLC
20

21

22

23

24

25

26

27

28

     JOINT NOTICE REGARDING FEDERAL CIRCUIT’S DECISION IN SAMSUNG V. UUSI D/B/A NARTRON
                                                                                               3
      la-1421773
 1                              ATTESTATION PURSUANT TO L.R. 5-1(I)

 2            In accordance with Civil Local Rule 5-1(i)(3), I attest that the concurrence in the filing of

 3    this document has been obtained from any other signatory in this document.

 4
                                                        /s/ Bita Rahebi
 5                                                       BITA RAHEBI
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT NOTICE REGARDING FEDERAL CIRCUIT’S DECISION IN SAMSUNG V. UUSI D/B/A NARTRON
                                                                                                              4
      la-1421773
